Citation Nr: 1711041	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-09 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, prior to December 12, 2012. 

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy. 

3.  Entitlement to an earlier effective date prior to November 3, 2008, for a separate compensable rating for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to December 2002. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2005 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A March 2013 rating decision granted a separate rating for radiculopathy of the left lower extremity, effective December 12, 2012.  The Board subsequently continued the claim for radiculopathy in a February 2014 Board decision, characterizing the claim as an increased initial rating claim and denying a rating in excess of the initial 20 percent assigned.  That Board decision was appealed to the United States Court of Appeal for Veterans Claims, which in a December 2014 Joint Motion for Remand remanded both the issues of increased initial rating for a back disability, and increased rating for left lower extremity radiculopathy. 

In the Joint Motion, the entirety of the discussion with regard to the claim for radiculopathy surrounded the issue of earlier effective date for service connection prior to December 12, 2012.  However, the Court ultimately characterized that claim as a claim for increased initial rating on remand, as discussed in the Joint Motion, and subsequent Order.  The issue was similarly characterized as an increased rating claim for radiculopathy by the Board in a June 2015 remand.  The Board finds that a re-characterization of the issue of radiculopathy is necessary prior to any further appellate review.  Specifically, the Board finds a bifurcation of the increased rating and earlier effective date issues clarifies the benefits sought on appeal.  

With regard to the earlier effective date claim, a November 2015 rating decision granted an earlier effective date of November 3, 2008, for a 20 percent rating for left lower extremity radiculopathy.  While that was a grant of an earlier effective date, the claim for an earlier effective date for service connection for radiculopathy prior to November 3, 2008, remains on appeal and properly before the Board. 

The issue of entitlement to service connection for radiculopathy of the right lower extremity has been raised by the record by September 2015 VA examination reports, as being as secondary to a service-connected back disability, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the Agency or Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to an increased initial rating for a back disability, prior to December 12, 2011, and entitlement to an earlier effective date for radiculopathy of the left lower extremity are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran had Intervertebral Disc Syndrome (IVDS) manifesting with incapacitating episodes lasting for a duration of at least six weeks in twelve months, as of December 12, 2011, a year prior to the December 2012 VA examination. 

2.  The Veteran's left radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for a back disability, from December 12, 2011, to December 12, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an increased initial rating for radiculopathy of the left lower extremity, rated 20 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2015 supplemental statement of the cases.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).



Rating Criteria

Prior to September 23, 2002, former Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome is rated under the criteria of Diagnostic Code 5243, discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Prior to September 26, 2003, Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was assigned for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was assigned if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Prior to September 26, 2003, ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  

Prior to September 26, 2003, former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at an favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Effective September 26, 2003, the rating criteria use a General Rating Formula for Diseases and Injuries of the Spine for diagnostic codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate  diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. §§ 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments is separately rated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

The Veteran was notified of the changes in rating criteria by the RO in an August 2010 supplemental statement of the case.  As the Veteran has been apprised of the new regulations and allowed an opportunity to comment or submit additional evidence on his behalf, there is no prejudice to him in the Board's review of the claim under both sets of criteria.  

Amended rating criteria, if favorable to the claim, can be applied only on and after the effective date of the regulatory change.  The old regulation applies prior to the effective date of regulatory change.  The old regulation and the new regulation are both considered for the period after the change was made.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).  An increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  38 U.S.C.A. § 5110(g) (West 2014); 65 Fed. Reg. 33422 (2000).

At all times during the course of the appeal, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Back Disability 

The Veteran is currently rated 20 percent for a back disability prior to December 12, 2012.  The Veteran contends that his back disability was more severe than his 20 percent rating, and that the current 60 percent rating should be effective earlier in the claim period.  The Board find the evidence of record shows that the Veteran did had IVDS at least one year prior to the date of the December 12, 2012, VA examination establishing entitlement to a higher 60 percent rating for that year period.  Therefore, the Board finds that an increase 60 percent rating is granted for the period from December 12, 2011. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is only warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242 (2016).

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for IVDS, which is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Codes 5243 (2016).

Here, the Veteran contends that the assignment of a December 12, 2012, effective date for his 60 percent rating, based on his incapacitating episodes of IVDS, was improper.  Specifically, the Veteran asserts that in his December 12, 2012, VA examination, the examiner not only explicitly noted a diagnosis of IVDS of the lumbar spine, but also noted that the Veteran had the equivalent of six weeks of incapacitating episodes in the twelve months prior.  Therefore, the Veteran contends the 60 percent rating should at least be effective one year prior to that examination.  The Board agrees, and an earlier effective date of December 12, 2011, for a 60 percent rating for a back disability must be granted.  The Board finds that the 60 percent rating is warranted because the evidence supports a finding of at least six weeks of incapacitating episodes during the one year period from December 12, 2011, to December, 12, 2012.

The Board notes that in evaluating the December 12, 2012, VA examination the report shows that the Veteran had incapacitating episodes due to IVDS for at least a duration of 6 weeks in the year prior to that examination.  Therefore, the evidence shows that the Veteran's IVDS was severe enough to warrant a 60 percent rating under Diagnostic Code 5243 for at least from December 12, 2011, a year prior to his December 2012 examination.  Therefore, the Board finds that a 60 percent rating, but not higher, may be granted as of December 12, 2011. 

Further, the Board finds that a higher rating than 60 percent for the back disability, as of December 12, 2011, is not warranted.  The Veteran's 60 percent disability rating is the maximum rating under Diagnostic Code 5243 for IVDS.  However, even considering the General Ratings Formula for the Spine, the Board finds that a rating higher than 60 is still not warranted.  Specifically, under the General Formula, a higher 100 percent rating is only warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a), Diagnostic Code 5235-5242 (2016).  Here, no VA examination, or any competent medical evidence of record demonstrates ankylosis of the entire spine for any part of the pertinent time period.  

Likewise, the Board notes that the application of no previously applicable Diagnostic Codes for a back disability would warrant a higher rating for the Veteran's condition.  The Diagnostic Codes applicable rating disabilities of the spine were amended during the pendency of this claim in September 2002 and September 2003.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change of the rating criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, as the claim for increased rating for a back disability extends prior to both the 2002 and 2003 amendments, the Veteran may benefit from consideration of the pre-2002 and pre-2003 Diagnostic Codes for the entire claims period.   

The Board finds that even application of the older Diagnostic Codes does not warrant the Veteran with a higher rating in excess of 60 percent, for this period.  Specifically, prior to September 2003, former Diagnostic Code 5286 provided a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  There is no evidence of any ankylosis of the spine at any point for the relevant period, as the Veteran during the examinations showed active motion of the spine.  

With regard to the Veteran's claim for an increased initial rating prior to this December 12, 2011, the Board finds that the competent medical records to be incomplete for an appellate adjudication on the merits at this time.  Accordingly, the claim for increased rating prior to December 12, 2011, must be remanded for further development.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 60 percent rating, but not higher, as of December 12, 2011, for a back disability, is warranted, and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Left Radiculopathy 

The Board must provide a finding and rationale with regard to any claims of a higher than 20 percent rating for left lower extremity radiculopathy for the entire claims period.  The Board notes that the Veteran has not alleged, nor has the competent medical evidence shown, that a 20 percent rating insufficiently contemplates the severity of left leg radiculopathy.  The December 2014 Joint Motion, took no issue with regard to the portions of the Board's previous analysis denying a rating in excess of 20 percent.  The Joint Motion only discussed the propriety of the effective date of the grant of the separate rating.  Therefore, the Board finds that the Veteran's claim for an increased initial rating in excess of 20 percent must be denied. 

A March 2013 rating decision granted service connection for left lower extremity radiculopathy with an initial rating of 20 percent, effective December 12, 2012.  The Board finds that the evidence does not support the assignment of any separate rating for bowel or bladder impairment or right lower extremity radiculopathy as those disabilities are not shown.  With spine disabilities, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Diagnostic Code 8720 provides that mild incomplete neuralgia of the sciatic nerve is rated 10 percent.  Moderate incomplete neuralgia is rated 20 percent.  Moderately severe incomplete neuralgia is rated 40 percent.  Severe incomplete neuralgia, with marked muscular atrophy, is rated 60 percent.  Complete neuralgia of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2016).

The term incomplete paralysis with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.  When there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a (2016).  

The Board finds that he Veteran is not entitled to higher rating for radiculopathy of the left lower extremity.  At a December 2012 VA examination, left lower extremity radiculopathy was described as moderate, with moderate constant pain, severe intermittent pain, and moderate numbness.  That is evidence against a finding that it is manifested by moderately severe incomplete neuralgia of the sciatic nerve.  Furthermore, that evidence shows only sensory involvement.  Reflexes  and muscle strength were normal and there was no muscle atrophy.

At a September 2015 VA examination for left lower extremity radiculopathy, the examination the report noted severe intermittent pain in the left leg, moderate paresthesias, and moderate numbness, with normal muscle strength, reflexes, and sensation.  Nerve testing found moderate incomplete paralysis of the left sciatic nerve.  Overall, the VA examiner concluded that there was no functional loss due to the nerve condition.    

In sum, the Board finds that since November 3, 2008, the Veteran's left lower extremity radiculopathy disability has manifested to no more than a moderate level of severity.  The Veteran's lay statements throughout the claim period show only complaints about inconsistent/intermittent shooting pains and some numbness and stiffness of lower extremities, starting from the lower back.  The Board finds that even considering the Veteran's lay statements and complaints, the VA examiners of record provided a medically competent conclusion that the Veteran's condition is only considered moderate, which the Board finds to highly probative of the severity of the Veteran's radiculopathy.  The evidence shows that the neurologic disability is only sensory and thus should be rated mild, or at most, moderate in degree.  Consequently, as neither examiner concluded that such disability amounted to a moderately severe condition, and the evidence does not show diminished strength or reflexes, or any muscle atrophy, the Board finds that a higher than 20 percent rating is not warranted, and the Veteran's claim for increased rating as of November 3, 2008, must be denied.  

The Board notes that entitlement to an earlier effective date for the separate assigned rating of radiculopathy of the left lower extremity is addressed in the remand below, as additional development is required. 

Extraschedular Considerations

The Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  In exceptional cases an extraschedular rating may be provided.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms such as marked interference with employment and frequent periods of hospitalization.  When the Rating Schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  

The Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability and left lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms. 38 C.F.R. §§ 4. 40, 4.45, 4.59, 4.71a, 4.125a (2016).  The Veteran's lumbar spine disability has been manifested by pain and limitation of motion, but without ankylosis of the spine.  The radiculopathy disability is manifested sensory symptoms, specifically considered by the rating schedule.

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extraschedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.   38 C.F.R. § 3.321 (b) (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), 

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that creates such an exceptional circumstance to make the schedular rating criteria inadequate.  Therefore, the Board finds that the Rating Schedule is adequate to rate the Veteran's current disabilities and symptomatology. 

Therefore, in the absence of exceptional factors, the Board finds that the criteria for referral for consideration of the assignment of an extraschedular rating are not met.  38 C.F.R. §3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating of 60 percent, but not higher, as of December 12, 2011, for a lumbar spine disability, is granted.

Entitlement to an increased initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

The Board finds that additional development is required for claims of entitlement to a rating in excess of 20 percent for a back disability, prior to December 12, 2011, and entitlement to an earlier effective date for a separate dating for radiculopathy of the left lower extremity.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the Veteran's claim for an increased initial rating in excess of 20 percent for a back disability, prior to December 12, 2011, the Board finds that the VA examination in September 2015 did not substantially comply with the requests of the Board previous remand.  Specifically, the Board explicitly asked the examiner to specifically speak to the period prior to those effective dates contested by the Veteran in his appeals of December 12, 2012.  With regard to the back disability, the Board's February 2014 remand asked the examiner to explicitly speak to the Veteran's flare-us and pain prior to December 12, 2012; noting any objective loss of range of motion or additional functional loss.  However, the most recent examination reports were silent on any such analysis for any prior period of pain or flare-ups noted by the Veteran throughout the claims period.  The Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and provides that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must consider the VA examinations to be incomplete, and remand is required for further inquiry.  

The claim for an earlier effective date for s separate rating for left lower extremity radiculopathy also require additional development.  With regard to an earlier effective date prior November 3, 2008, the Board notes that in the same February 2014 Board remand, the examiner was asked to speak to the Veteran's condition prior to the effective date to include any period from the initial claim for service connection for a back disability in December 2002.  The Board notes that the VA examiner only noted medical evidence back to 2007, and did not provide any analysis with regard to the Veteran's lay assertions from any earlier periods of radicular pain.  Therefore, the Board finds that the examination report is incomplete and does not constitute a substantial completion of the directive of the Board's last remand.  Therefore, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a spine and/or neurological specialist to determine the nature and severity of a lumbar spine disability, to include the separately service-connected radiculopathy of the left lower extremity, particularly during the period prior to December 12, 2011.  The examiners must review the claims file and must note that review in the report.  A complete rationale for all opinions should be expressed.  The examiners should provide the following opinions:

(a)  With regard to prior examinations in October 2004, July 2008, December 2012, and September 2015 in which VA examiners noted the Veteran's complaints of flare-ups, the examiner should express an opinion as to any additional functional loss or impairment during flare-ups in terms of additional degrees of limited motion.  In providing that opinion, the examiner is requested to closely consider the Veteran's lay statements regarding flare-ups, prior VA examination reports, and treatment records.  The examiner must provide an opinion regarding the extent of any additional loss of function and range of motion due to flare-ups since December 3, 2002, when service-connection was established.

(b)  The examiner should opine at what point it was at least as likely as not (50 percent or greater probability) medically determinable that the Veteran developed intervertebral disc syndrome, and at what point the Veteran experienced incapacitating episodes due to intervertebral disc syndrome.  In providing that opinion, the examiner is requested to comment on the Veteran's February 2015 contentions and the findings at the previous VA examinations.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(c)  The examiner should opine whether VA medical records prior to November 3, 2008, support a finding of radiculopathy of the left lower extremity, and if so, should state the earliest indication of left lower extremity radiculopathy and describe the severity of the condition at that time and since that time to the present.  In providing that opinion, the examiner is requested to comment on VA treatment records documenting sciatica and pain radiating into the left leg.  The examiner must explicitly provide rationales with regards to any lay assertions or reports of radiculopathy, to include complaints of pain and shooting down the legs. 

(d)  With regard to radiculopathy of the left lower extremity, the examiner should assess the current severity of the disability.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.  The examiner should conduct a retrospective review of the record and should state if there are any times of record when a different level of severity of left lower extremity radiculopathy was shown since December 3, 2002.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


